          Case 2:21-cv-00134-GMN-NJK Document 114 Filed 07/26/21 Page 1 of 2




 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6
     TONY NGUYEN,
 7                                                            Case No. 2:21-cv-00134-GMN-NJK
               Plaintiff,
 8                                                                         ORDER
     v.
 9                                                                    [Docket Nos. 94, 95]
     ISLAMIC REPUBLIC OF IRAN, et al.,
10
               Defendants.
11
12         Pending before the Court is Plaintiff’s motion to seal a statement of damages. Docket No.
13 95; see also Docket No. 94 (statement of damages). The motion is properly resolved without a
14 hearing. See LR 78-1.
15         Under the Court’s Local Rules, “[a] party may not file supplemental pleadings, briefs,
16 authorities, or evidence without leave of court granted for good cause.” LR 7-2(g). Further, the
17 Court has authority to strike an improper filing under its inherent power to control its docket. See,
18 e.g., Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010).
19         Plaintiff asks the Court to seal a statement of damages he submitted under seal to this
20 Court. 1 Docket No. 95. The statement of damages consists of a declaration signed by Dr. Hung
21 Dinh Doan, which purportedly evaluates Plaintiff’s medical conditions and costs. Docket No. 94
22 at 5–6. The statement of damages also includes a proof of service that purportedly confirms service
23 of the statement upon the Law Offices of Andrew D. Weiss by email and mail. 2 Id. at 7.
24         The Court finds that Plaintiff’s statement of damages is an improper filing. Plaintiff’s
25 statement of damages is not related to any pending motion, see Docket, and, in any event, Plaintiff
26
           1
               Plaintiff improperly filed his motion to seal under seal.
27
         2
           Plaintiff voluntarily dismissed the Law Offices of Andrew D. Weiss from this action. See
28 Docket No. 29.

                                                       1
         Case 2:21-cv-00134-GMN-NJK Document 114 Filed 07/26/21 Page 2 of 2




 1 may not file supplemental evidence without the Court’s leave. Further, Plaintiff submits that he
 2 served the statement of damages on a third party. It is therefore unclear why the statement of
 3 damages must be sealed. There is a strong presumption of public access to judicial records. See
 4 Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006); Foltz v. State Farm
 5 Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). A party seeking to file documents under
 6 seal bears the burden of overcoming that presumption. Pintos v. Pac. Creditors Ass’n, 605 F.3d
 7 665, 678 (9th Cir. 2010) (quoting Kamakana, 447 F.3d at 1178). Even if Plaintiff’s statement of
 8 damages were a proper filing, Plaintiff’s motion to seal fails to overcome the strong presumption
 9 of public access to judicial records.
10         Accordingly, the Clerk’s Office is hereby INSTRUCTED to strike Plaintiff’s statement of
11 damages at Docket No. 94. Plaintiff’s motion to seal, Docket No. 95, is hereby DENIED as moot.
12         IT IS SO ORDERED.
13         Dated: July 26, 2021
14                                                            ______________________________
                                                              Nancy J. Koppe
15                                                            United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
